Prospectus Supplement February 17, 2016 Putnam VT Capital Opportunities Fund Prospectus dated April 30, 2015 The sub-section Your fund's management in the section Fund summary and the sub-section The fund’s investment manager in the section Who oversees and manages the fund? are supplemented to reflect that the fund’s portfolio manager is now Pam Gao. Ms. Gao, who joined the fund in February 2016, has been employed by Putnam Management since 2000 and over the past five years has been employed as a Portfolio Manager. 299681 2/16
